                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


RODNEY CARTER,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0077

UNITED STATES,

                             Defendant.


                        MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court grant Defendant’s Motion to Dismiss Complaint (ECF No. 15) and

Renewed Motion to Dismiss Complaint (ECF No. 21); dismiss the complaint, without prejudice

(ECF No. 2); and remove this matter from the docket of the Court. Neither party has filed

objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendant’s Motion to Dismiss Complaint (ECF No. 15)

and Renewed Motion to Dismiss Complaint (ECF No. 21); DISMISSES the complaint, without

prejudice (ECF No. 2); and REMOVES this matter from the docket of the Court, consistent with

the findings and recommendations.
       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      January 8, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
